Title: From Benjamin Franklin to Deborah Franklin, 16 February 1768
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child
London, Feb. 16. 1768
I wrote to you per Packet, and also by Mr. Ayres,  who goes in Sparks. But I must send you a Line per Capt. Falkener, and another per Capt. Story,  if ’tis only to say over again that I am well, and to acknowledge the Receipt of your kind Letters and Presents of Meal, Apples, Nuts, Cranberries &c.

I have written to Sally too by Mr. Ayres, My Love to her and all Friends. I can now only add, that I am Your ever loving Husband
B Franklin
The chief of my Letters will go per Story, who sails this Week. 
